Citation Nr: 0211977	
Decision Date: 09/13/02    Archive Date: 09/19/02	

DOCKET NO.  99-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
catarrhal bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

This case was previously before the Board in February 2001, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran's service-connected catarrhal bronchitis is 
currently productive of only a very mild restrictive 
ventilatory defect, without evidence of significant airflow 
obstruction, as characterized by a post-bronchodilator FEV I 
of 94.6 per cent, and an FEV-1/FVC of 84 percent, most likely 
related to obesity.  


CONCLUSION OF LAW

An increased (compensable) evaluation for catarrhal 
bronchitis is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.31 and Part 4, Code 6600 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's claim for an increased evaluation for service-
connected catarrhal bronchitis was received in October 1998. 

During a February1999 VA pulmonary examination, the veteran 
complained of wheezing which awakened him at night, as well 
as a productive cough with white sputum.  He denied 
hemoptysis, or problems with anorexia.  He complained of 
dyspnea on exertion only, and stated that he was able to walk 
approximately one half block, or one flight of stairs.  He 
was not currently on any treatment for respiratory problems, 
and required no medication, including inhalers or oxygen.  He 
had not required an antibiotic for respiratory problems for 
more than two years.  

On physical examination, the veteran's lungs were clear to 
auscultation with equal chest wall expansion.  There was an 
occasional mild wheeze scattered throughout the lung fields, 
as well as some shortness of breath on exertion.  Noted at 
the time was that the veteran became short of breath when 
walking from the waiting room to the examining room.  
However, once he had sat for a period of time, he could 
breathe without difficulty.  When moving during the exam, 
which is to say, dressing and undressing, the veteran again 
became significantly short of breath.  Radiographic studies 
of the veteran's chest conducted as part of the examination 
were significant only for a calcified granuloma in the left 
lung base, with no evidence of any infiltrate or congestion.  
The pertinent diagnosis was history of catarrhal bronchitis.  

VA pulmonary function testing conducted in May 1999 showed a 
prebronchodilator FEV-1 of 90 percent, and an FEV-1/FVC of 80 
percent.  Post-bronchodilator readings showed an FEV-1 of 
94.6 percent, with an FEV-1/FVC of 84 percent.  The clinical 
impression noted at the time of pulmonary function testing 
was of a mild restrictive defect, with no response to 
bronchodilators.  

During the course of an RO hearing in October 1999, the 
veteran offered testimony regarding the current severity of 
his service-connected catarrhal bronchitis.  

At the time of private outpatient treatment for an unrelated 
medical problem in January 2001, the veteran's lungs were 
described as clear.  

In correspondence of late February 2001, the veteran was 
informed of the various provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA).  He was 
informed that the VA would explain to him what information or 
evidence was needed to grant the benefit he sought, and would 
assist him in obtaining evidence necessary to support his 
claim. 

A private outpatient treatment record dated in March 2001 is 
significant for a diagnosis of chronic bronchitis.  

On VA pulmonary examination in November 2001, it was noted 
that the veteran's medical records, including his claims 
folder, were available, and had been reviewed.  He complained 
of problems with a chronic cough and intermittent wheezing.  
His cough was noticeable throughout the day, and productive 
of small amounts of yellowish sputum.  He complained of 
wheezing which awakened him at night, approximately 2 to 3 
times per week.  His nighttime symptoms improved after he 
coughed a few times, and got a drink of cool water.  He 
complained of some chronic dyspnea on exertion, stating that 
he became short of breath when walking up more than 13 steps, 
though he experienced no trouble with shortness of breath 
when walking on a level surface.  At the time of examination, 
he was on no inhaled medications.  

On physical examination, the veteran exhibited an unlabored 
respiratory rate of 16.  The lungs were clear to auscultation 
throughout, with no wheezes or crackles, and normal resonance 
to percussion bilaterally.  There was no evidence of any 
cyanosis, clubbing, or lower extremity edema.  Pulmonary 
function testing conducted in October 2001 showed a very mild 
restrictive ventilatory defect, with a total lung capacity of 
77 percent of predicted, and no definite evidence of airflow 
obstruction.  Diffusing capacity was within normal limits, 
and there was no acute response to inhalation 
bronchodilators.  It was remarked that the results were not 
significantly changed from a previous study in May 1999.  The 
pertinent diagnosis noted was chronic bronchitis.  In the 
opinion of the examiner, pulmonary function testing was 
without any evidence of significant airflow obstruction.  Nor 
would the chronic bronchitis be expected to produce any 
significant functional impairment.  Noted at the time of 
examination was that the veteran had not been experiencing 
any symptoms suggestive of recurrent respiratory tract 
infections, as might be expected were he to have had 
significant underlying bronchiectasis.  The veteran was felt 
to be suffering from a mild restrictive ventilatory defect, 
as demonstrated by pulmonary function testing.  A report of 
high resolution CT scanning of the chest conducted in late 
November 2001 showed no evidence of any interstitial lung 
disease, or of bronchiectasis.  Under such circumstances, the 
very mild restrictive defect seen on pulmonary function 
testing was felt to be most likely related to obesity.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  

In the present case, while on VA pulmonary examination in 
February 1999, there was evidence of an occasional mild 
wheeze, and some shortness of breath, the veteran's lungs 
were clear to auscultation, with equal chest wall expansion.  
Pulmonary function testing conducted only a few months later 
showed a post-bronchodilator FEV-1 of 94.6 percent, with an 
FEV-1/FVC of 84 percent, representative of no more than a 
mild restrictive defect.  As of the time of a more recent VA 
pulmonary examination in November 2001, the veteran's lungs 
were clear to auscultation throughout, with no wheezes or 
crackles, and normal resonance to percussion bilaterally.  
Pulmonary function testing conducted in October 2001 showed 
only a very mild restrictive ventilatory defect, with a total 
lung capacity of 77 percent of predicted, and no definite 
evidence of airflow obstruction.  

In order to warrant a compensable evaluation for service-
connected catarrhal bronchitis, there must be demonstrated 
the presence of an FEV-1 of 71 to 80 percent of predicted, or 
an FEV-1/FVC of 71 to 80 percent, or a DLCO (SB) of 66 to 80 
percent of predicted.  38 C.F.R. Part 4, Code 6600 (2001).  
While it is true that, at the time of VA pulmonary function 
testing in May 1999, the veteran exhibited an FEV-1/FVC of 80 
percent, it has recently been determined that such mild 
restrictive defect is most likely related to the veteran's 
obesity, and not to his service-connected catarrhal 
bronchitis.  Under such circumstances, a compensable 
evaluation for service-connected catarrhal bronchitis is not 
warranted.

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
they impact upon the adjudication of the veteran's current 
claim.  However, following a thorough review of the record, 
the Board is satisfied that the VA has met its "duty to 
assist" the veteran in the development of all facts pertinent 
to his claim.  This is to say that the VA has made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, including the 
scheduling of a VA examination or examinations, and the 
obtaining of a medical opinion.  In point of fact, in 
correspondence of February 2001, the RO contacted the veteran 
in order that he might be made aware of the provisions of the 
Veterans Claims Assistance Act, specifically, the "notice" 
and "duty to assist" requirements of that Act.  Under such 
circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by that legislation.  


ORDER

An increased (compensable) evaluation for catarrhal 
bronchitis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

